Case: 19-10573   Date Filed: 05/29/2020   Page: 1 of 15



                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-10573
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 1:18-cv-00091-LAG-TQL



DANIEL ERIC COBBLE,

                                                           Petitioner-Appellant,

                                   versus

U.S. GOVERNMENT,
JOHN AND OR JANE DOE,
Baldwin County D.A.,
JOHN AND OR JANE DOE,
Cherokee County D.A.,
JOHN AND OR JANE DOE,
Georgia Department of Corrections Commissioner,
JOHN AND OR JANE DOE,
Cobb County D.A.,
STATE OF GEORGIA,
COBB COUNTY GEORGIA,
CHEROKEE COUNTY GEORGIA,
BALDWIN COUNTY GEORGIA,
JOHN DOE,
U.S. Attorney General,

                                                       Respondents-Appellees.
         Case: 19-10573   Date Filed: 05/29/2020   Page: 2 of 15




                      ________________________

                            No. 19-10577
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:18-cv-00125-LAG-TQL



DANIEL CASTLEBERRY,

                                                        Petitioner-Appellant,

                                versus

ERLANGER HOSPITAL,

                                                       Respondent-Appellee.


                      ________________________

                            No. 19-10578
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:18-cv-00145-LAG-TQL



DANIEL ERIC COBBLE,

                                                        Petitioner-Appellant,

                                versus

U.S. GOVERNMENT,
STATE OF GEORGIA GOVERNMENT,

                                   2
         Case: 19-10573   Date Filed: 05/29/2020   Page: 3 of 15




                                                    Respondents-Appellees.


                      ________________________

                            No. 19-10583
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:18-cv-00193-LAG-TQL



DANIEL ERIC COBBLE,

                                                        Petitioner-Appellant,

                                versus

JUDGE CHARLES H WEIGLE,
U.S. GOVERNMENT,

                                                       Respondent-Appellee.



                      ________________________

                            No. 19-10585
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:19-cv-00012-LAG-TQL



DANIEL ERIC COBBLE,

                                                        Petitioner-Appellant,

                                   3
         Case: 19-10573   Date Filed: 05/29/2020   Page: 4 of 15



                                versus

CHEROKEE COUNTY DISTRICT ATTORNEY,
CHEROKEE COUNTY SHERIFF,
U.S. GOVERNMENT,

                                                    Respondents-Appellees.


                      ________________________

                            No. 19-10586
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:19-cv-00013-LAG-TQL



DANIEL ERIC COBBLE,

                                                        Petitioner-Appellant,

                                versus

COBB COUNTY DISTRICT ATTORNEY,
COBB COUNTY SHERIFF,
U.S. GOVERNMENT,

                                                    Respondents-Appellees.


                      ________________________

                            No. 19-10587
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:19-cv-00014-LAG-TQL


                                   4
         Case: 19-10573   Date Filed: 05/29/2020   Page: 5 of 15




DANIEL ERIC COBBLE,

                                                        Petitioner-Appellant,

                                versus

BALDWIN COUNTY SHERIFF,
BALDWIN COUNTY DISTRICT ATTORNEY,
U.S. GOVERNMENT,

                                                    Respondents-Appellees.


                      ________________________

                            No. 19-10589
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:19-cv-00018-LAG-TQL



DANIEL CASTLEBERRY,

                                                        Petitioner-Appellant,

                                versus


SUMTER COUNTY SHERIFF,
SUMTER COUNTY JAIL,
DISTRICT ATTORNEY SUMTER COUNTY,
ATTORNEY GENERAL, STATE OF GEORGIA,
US DISTRICT COURT MACON GA, et al.,

                                                    Respondents-Appellees.


                                   5
           Case: 19-10573   Date Filed: 05/29/2020   Page: 6 of 15




                      ________________________

                            No. 19-10590
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:19-cv-00019-LAG-TQL



DANIEL ERIC COBBLE,

                                                          Petitioner-Appellant,

                                  versus

CHEROKEE COUNTY DISTRICT ATTORNEY,
CHEROKEE COUNTY COURT CLERK,
STATE ATTORNEY GENERAL,
CRISP COUNTY SHERIFF,
U.S. GOVERNMENT,

                                                      Respondents-Appellees.

                      ________________________

               Appeals from the United States District Court
                   for the Middle District of Georgia
                      ________________________

                             (May 29, 2020)

Before GRANT, LUCK and DUBINA, Circuit Judges.

PER CURIAM:




                                     6
                   Case: 19-10573        Date Filed: 05/29/2020    Page: 7 of 15



          In these consolidated appeals, Petitioner/Appellant Daniel Cobble1

(“Cobble”) appeals the district court’s order dismissing with prejudice, as a

sanction, his pro se actions, filed pursuant to 28 U.S.C. §§ 2241 and 2254, and 42

U.S.C. § 1983, and the district court’s imposition of a two-year anti-filing

injunction on future civil actions he seeks to initiate. On appeal, Cobble seeks to

raise three issues. First, he argues that the district court abused its discretion by

notifying him of sanctions in only one of his 15 cases and by dismissing his actions

as a sanction, when that action materially deviated from the sanction of which he

was warned. Second, he argues that the district court abused its discretion by not

making case-specific findings of frivolity for each case before dismissing them as a

sanction. Third, he argues that the district court abused its discretion by barring

him from filing future civil actions for two years. After reviewing the record and

reading Cobble’s brief, we affirm the district court’s order of dismissal. 2

                                                     I.

          We review Fed. R. Civ. P. 11 sanctions for abuse of discretion. Kaplan

DaimlerChrysler, A.G., 331 F.3d 1251, 1255 (11th Cir. 2003). “A district court

abuses its discretion if it applies an incorrect legal standard, applies the law in an




1
    In two of the consolidated appeals, Cobble filed under the name “Daniel Eric Castleberry.” See
    Case no. 1:18-cv-00125 and Case no. 1:19-cv-00018.

2
    The Appellees did not file an appellate brief.
                                                     7
              Case: 19-10573      Date Filed: 05/29/2020    Page: 8 of 15



unreasonable or incorrect manner, follows improper procedures in making a

determination, or makes findings of fact that are clearly erroneous.” Citizens for

Police Accountability Political Comm. v. Browning, 572 F.3d 1213, 1216-17 (11th

Cir. 2009).

      Under Rule 11(b), when an unrepresented party files a pleading in the

district court, he certifies that (1) it is not being presented for an improper purpose,

(2) its legal contentions are warranted by existing law or a nonfrivolous argument

to change the law, and (3) its factual contentions have or likely will have

evidentiary support. Fed. R. Civ. P. 11(b)(1)-(3). If the court believes that a party

has violated Rule 11(b), it can sua sponte order the party to show cause why

conduct specified in the order does not violate Rule 11(b).

Fed. R. Civ. P. 11(c)(3). “If, after notice and a reasonable opportunity to respond,

the court determines that Rule 11(b) has been violated, the court may impose an

appropriate sanction.” Fed. R. Civ. P. 11(c)(1). We apply a flexible standard in

evaluating whether Rule 11’s notice requirement has been satisfied, and “in many

cases substantial compliance may suffice.” Kaplan, 331 F.3d at 1257. “The

adequacy of notice and [an opportunity to respond] depends, to some extent, on the

knowledge the party has of the consequences of his own conduct.” Riccard v.

Prudential Ins. Co., 307 F.3d 1277, 1294 n. 14 (11th Cir. 2002).




                                           8
              Case: 19-10573      Date Filed: 05/29/2020    Page: 9 of 15



      In Mitchell v. Nobles, we reversed the district court’s dismissal as a Rule 11

sanction because it failed to provide the plaintiff with notice, a show cause order,

or an opportunity to respond. 873 F.3d 869, 875 (11th Cir. 2017). In that case, a

prisoner filed a 42 U.S.C. § 1983 complaint on a prisoner form which required him

to disclose all previous lawsuits, cautioning that failure to do so could result in the

dismissal of his case. Id. at 871-72. He indicated that he had none, and the district

court sua sponte dismissed his complaint, in part, as a sanction under Rule 11 for

falsely representing his litigation history. Id. at 872. On appeal, we concluded that

the district court did not give adequate notice under Rule 11 because it gave no

notice at all, “much less a formal order to show cause,” or an opportunity to

respond. Id. at 875.

      In Kaplan, we held that the district court erred in imposing Rule 11

sanctions, in part, because there was a material variance between the show-cause

notice and the ultimate sanction imposed. 331 F.3d at 1252. There,

DaimlerChrysler, A.G. (“DC”), had filed a motion to exclude derogatory

statements in reference to DC as a “Nazi” company. Id. at 1253. The court found

the motion frivolous, denied it as moot, and threatened to impose sanctions unless

DC convinced the court that sanctions should not be imposed for the exclusion

motion. Id. at 1253-54. The court subsequently imposed sanctions, adding that

sanctions were also warranted because DC had attempted to “bury” its opponent

                                           9
             Case: 19-10573     Date Filed: 05/29/2020    Page: 10 of 15



with other filings. Id. at 1254. On appeal, we concluded that there was a material

difference between the show-cause notice isolating the exclusion motion as the

basis for sanctions and the ultimate sanction order which referred to additional

motions. Id. at 1257.

      Initially, we note that Cobble does not have in forma pauperis (“IFP”) status

to challenge the adequacy of the district court’s Rule 11 notice because this court’s

order granting IFP explicitly stated that he could proceed on appeal only as to “the

prospective application of the anti-filing injunction.” (CM/ECF for 11th Cir., case

no. 19-10573, doc. 25 at 5.) Hence, this issue is barred from review by this court’s

previous order. Alternatively, we conclude that the district court did not abuse its

discretion in notifying Cobble of sanctions in only one of his cases because he

knew from the court’s previous sanction order that dismissal of all his pending

cases could be imposed as a sanction. Applying the flexible standard under which

Rule 11 notice requirements are evaluated, Cobble’s knowledge of the past

consequences of his own conduct was adequate to put him on notice that his

pending cases would again be dismissed if he failed to show cause. See Kaplan,
331 F.3d at 1257. Moreover, Cobble does not refer to any legal authority requiring

the district court to issue separate show cause orders for every single pending case

that might be subject to the show cause order, list all cases that might be affected,




                                          10
              Case: 19-10573     Date Filed: 05/29/2020    Page: 11 of 15



or require separate justifications for each pending case. Accordingly, because we

discern no abuse of discretion by the district court, we affirm as to this issue.

                                           II.

      Cobble argues that the district court abused its discretion by not making

case-specific findings of frivolity for each case before dismissing them as a

sanction. He contends that the district court erroneously relied upon a sole

determination that his Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388,

91 S. Ct. 1999 (1971), action was frivolous in deciding that his other cases were

also frivolous. As to his habeas cases, Cobble asserts that the district court’s

justification for dismissal addressed only his “one claim” for diplomatic immunity,

deportation, enforcement of his marriage, termination of pending state court cases,

and the arrest of the district judge, and this could not serve as the sole basis for the

dismissal of his other actions based on different factual allegations.

      “An order imposing Rule 11 sanctions should state the specific basis of the

sanction to allow for meaningful appellate review.” Thomas v. Evans, 880 F.2d
1235, 1240 (11th Cir. 1989). Where a district court imposes sanctions without

explaining why they were appropriate, meaningful appellate review is impossible

and we will reverse and remand for findings to be made. Harris v. Heinrich, 919
F.2d 1515, 1516-17 (1990) (reversing and remanding where the district court

declared, without explanation, that the defendants were entitled to Rule 11

                                           11
             Case: 19-10573       Date Filed: 05/29/2020   Page: 12 of 15



sanctions). Where an appellant argues that the district court dismissed his pending

cases as a sanction based solely on a determination that one of them was frivolous,

we have held that, “[b]efore we accept an allegation that the district court has not

reviewed the dismissed cases, it is incumbent upon the party raising this allegation

to come forward with some basis for it.” Cofield v. Ala. Pub. Serv. Comm’n, 936
F.2d 512, 516 (11th Cir. 1991).

      Initially, we note that like the first issue, Cobble does not have IFP status to

challenge the dismissal of his pending cases under the sanction order. Thus, this

issue is barred from review by this court’s previous order. Alternatively, we

conclude that the district court did not abuse its discretion in dismissing Cobble’s

pending cases because it explicitly stated that it reviewed each case and determined

that all were frivolous. The district court specified that all Cobble’s habeas

petitions sought relief that was frivolous or beyond the court’s authority to provide.

Thus, Cobble’s arguments on appeal are merely bare conclusory allegations that

the district court did not review the dismissed cases, and a mere allegation without

evidentiary support does not merit relief. We also conclude that the district court

adequately explained why sanctions were appropriate: Cobble’s documented

practice of frivolous, vexatious, and duplicative litigation, his inadequate response

to the district court’s show cause order, and the frivolity of his pending cases.




                                           12
              Case: 19-10573     Date Filed: 05/29/2020    Page: 13 of 15



Accordingly, because we discern no abuse of discretion by the district court, we

affirm as to this issue.

                                                III.

       Cobble argues that the district court abused its discretion by enjoining him

from filing future civil actions, excluding defensive pleadings in a criminal action

or a proper application for writ of habeas corpus. We review for an abuse of

discretion a district court’s imposition of a filing injunction as a sanction. See Klay

v. United Healthgroup, Inc., 376 F.3d 1092, 1096 (11th Cir. 2004) (noting the

standard of review for injunctions in general). An abuse of discretion occurs,

among other times, if the restriction is unnecessarily broad. Id. Where an error by

the district does not affect the aggrieved party’s substantial rights, the court’s

decision will not be disturbed. Fed. R. Civ. P. 61.

       Prisoners have a constitutional right to access to the courts. Bounds v.

Smith, 430 U.S. 817, 821, 97 S. Ct. 1491, 1494 (1977), abrogated on other

grounds by Lewis v. Casey, 518 U.S. 343, 116 S. Ct. 2174 (1996). That right,

however, “is neither absolute nor unconditional,” and the right “may be

counterbalanced by the traditional right of courts to manage their dockets and limit

abusive filings.” Cofield, 936 F.2d at 517 (quotation marks omitted). While courts

may take creative action to discourage hyperactive litigators, they “cannot




                                           13
              Case: 19-10573     Date Filed: 05/29/2020   Page: 14 of 15



construct blanket orders that completely close the courthouse doors to those who

are extremely litigious.” Id. at 517.

      For example, this court has upheld injunctions (1) requiring prefiling

screening of claims, (2) requiring that the litigant obtain leave of the court before

filing new actions against his former employer, and (3) directing the clerk to mark

any papers submitted by a litigant as received and not to file them unless a judge

approved them for filing. Riccard, 307 F.3d at 1295; Cofield, 936 F.2d at 518;

Copeland v. Green, 949 F.2d 390, 391 (11th Cir. 1991). Conversely, we have

struck down injunctions (1) prospectively denying IFP status for all claims, (2)

barring the plaintiff from filing future lawsuits unless done through counsel, and

(3) applying to filings unrelated to the areas where the litigant had demonstrated a

history of abusive litigation. Miller v. Donald, 541 F.3d 1091, 1098 (11th Cir.

2008); Cofield, 936 F.2d at 518; Procup v. Strickland, 792 F.2d 1069, 1071, 1074

(11th Cir. 1986) (en banc). This case is akin to the cases in which we have upheld

injunctions against litigants.

      Although the district court’s anti-filing injunction on Cobble’s future filings

is arguably overbroad, Cobble fails to demonstrate how it effects his substantial

rights because the sanction does not completely close the courthouse doors to him.

We note that the district court is very familiar with Cobble’s history of frivolous

and vexatious filings. The district court outlined the process by which Cobble’s

                                          14
               Case: 19-10573       Date Filed: 05/29/2020      Page: 15 of 15



future filings will be considered. “[T]he clerk shall receive the papers that

[Cobble] submits, open a miscellaneous case number, and forward the documents

to the presiding District Judge to determine whether [Cobble] qualifies as indigent

and whether he has stated a claim with any arguable merit. Upon receipt, the Court

will read and consider [Cobble’s] filings. Only if a given pleading alleges a

plausible claim for relief will the Court allow it to be filed.” (R. Doc. 54 at 6.)

Because Cobble is not foreclosed entirely from filing future actions, and he is able

to make proper application for a writ of habeas corpus and file defensive pleadings

in criminal cases without any sanction or qualification, Cobble cannot show a

deleterious effect on his substantial rights. Therefore, we discern no abuse by the

district court in this regard.

       Based on the foregoing, we affirm the district court’s order dismissing with

prejudice Cobble’s actions filed pursuant to 28 U.S.C. §§ 2241, 2254, and 42

U.S.C. § 1983, as a sanction, and the district court’s imposition of a two-year anti-

filing injunction on future civil actions.3

       AFFIRMED.




3
 We deny as moot Cobble’s motion to put the court on notice of alternative procedures.
(CM/ECF for 11th Cir., case no. 19-10573, doc. 50).
                                              15